DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/16/2022 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6-7 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maruyama et al. (PG Pub. No. US 2007/0111483 A1).
Regarding claim 1, Maruyama teaches a method of processing a substrate (¶ 0034: semiconductor substrate 21) having a first side (substrate face 21a) and a second side opposite the first side, the method comprising: 
providing a protective film (¶ 0040: resin sheet 41) having a front surface (¶ 0041: joining face 41a) and a back surface opposite the front surface;
providing a holding frame (¶ 0040: annular frame 42) for holding the substrate, wherein the holding frame has a central opening and a body surrounding the central opening (figs. 2A-2B: 42 comprises a body surrounding a central opening);
 attaching the holding frame to the back surface of the protective film so as to close the central opening of the holding frame by the protective film, so that the holding frame is arranged on a back surface side of the protective film (figs. 2A-2B: at least a portion of 42 attached to back surface of 41);  
attaching the first side of the substrate or the second side of the substrate to the front surface of the protective film so that the substrate is arranged on a front surface side of the protective film (¶ 0040 & fig. 2B: back surface of 21 attached to 41a); and 
processing the substrate from the side of the substrate which is opposite the side of the substrate attached to the front surface of the protective film (¶ 0050 & fig. 3: 21 processed from surface 21a, opposite from side attached to 41a) and/or processing the substrate from the side of the substrate which is attached to the front surface of the protective film.

Regarding claim 2, Maruyama teaches the method according to claim 1, wherein attaching the first side of the substrate or the second side of the substrate to the front surface of the protective film comprises: 
applying the protective film to the first side of the substrate or the second side of the substrate, so that at least a central area of the front surface of the protective film is in direct contact with the first side of the substrate or the second side of the substrate (fig. 2B: central area of 41a in direct contact with side of 21 opposite 21a).

Regarding claim 3, Maruyama teaches the method according to claim 2, wherein attaching the first side of the substrate or the second side of the substrate to the front surface of the protective film further comprises: 
applying an external stimulus to the protective film during and/or after applying the protective film to the first side of the substrate or the second side of the substrate (fig. 4B: external stimulus applied to 41 by element 43 after applying 41 to bottom face of 21), so that the first side of the substrate or the second side of the substrate is attached to the front surface of the protective film (fig. 4B: after applying stimulus, bottom surface of 21 attached to 41a).

Regarding claim 4, Maruyama teaches the method according to claim 1, wherein attaching the holding frame to the back surface of the protective film comprises:
applying the protective film to the holding frame, so that the back surface of the protective film is in direct contact with the holding frame (fig. 2B among others: back surface of 41 applied to 42 and in direct contact with at least a portion of 42), and applying an external stimulus to the protective film during and/or after applying the protective film to the holding frame (fig. 4B: external stimulus applied to 41 by element 43 after applying 41 to 42), so that the holding frame is attached to the back surface of the protective film (fig. 4B: after applying stimulus, at least a portion of 42 attached to back surface of 41).

Regarding claim 6, Maruyama teaches the method according to claim 1, wherein at least one division line (¶ 0035: dividing lines DL1-DL14) is formed on the first side of the substrate (¶¶ 0052-0054: fig. 4A: dividing lines formed on at least substrate face 21a), and the first side of the substrate is attached to the front surface of the protective film (fig. 4A: 21a at least indirectly attached to joining face 41a).
Regarding claim 7, Maruyama teaches the method according to claim 1, further comprising: 
providing a support member (¶ 0060: 43) having a support surface, and placing the substrate attached to the front surface of the protective film on the support surface of the support member, so that the back surface of the protective film is in contact with the support surface (fig. 4B: 21 attached to 41a placed on support surface of 43, so that back surface of 41 is in contact with support surface of 43).

Regarding claim 12, Maruyama teaches a method of processing a substrate (21) having a first side (21a) and a second side opposite the first side, the method comprising: 
providing a protective sheeting (¶ 0040: resin sheet 41) having a front surface (¶ 0041: joining face 41a) and a back surface opposite the front surface; 
providing a holding frame (¶ 0040: annular frame 42) for holding the substrate, wherein the holding frame has a central opening (figs. 2A-2B: 42 comprises a body surrounding a central opening);
attaching the holding frame to front surface or the back surface of the protective sheeting so as to close the central opening of the holding frame by the protective sheeting (figs. 2A-2B: 42 attached to at least one surface of 41 to close the central opening);  
attaching the first side of the substrate or the second side of the substrate to the front surface of the protective sheeting (¶ 0040 & fig. 2B: back surface of 21 attached to 41a); and
processing the substrate from the side of the substrate which is opposite the side of the substrate attached to the front surface of the protective sheeting (¶ 0050 & fig. 3: 21 processed from surface 21a, opposite from side attached to 41a) and/or processing the substrate from the side of the substrate which is attached to the front surface of the protective sheeting,
wherein attaching the holding frame to the front surface or the back surface of the protective sheeting comprises: 
applying the protective sheeting to the holding frame, so that the front surface or the back surface of the protective sheeting is in direct contact with the holding frame (fig. 4A: 41 applied to 42 such that at least one surface of 41 directly contacts 42), such that no adhesive is present between the front surface or the back surface of the protective sheeting and the holding frame (Maruyama is silent to adhesive present between surfaces of 41 and 42), and
applying an external stimulus to the protective sheeting during and/or after applying the protective sheeting to the holding frame (fig. 4B: external stimulus applied to 41 by element 43 after applying 41 to 42), so that the holding frame is attached to the front surface or the back surface of the protective sheeting (fig. 4B: 42 attached to a surface of 41 after stimulus applied by 43) by a form fit (¶ 0060 & figs. 4A-4B: 42 mechanically adhered to 41 by non-illustrated fixing means, meeting the broadest reasonable interpretation of the term “form fit”) and/or a material bond, the material bond being an attachment between the protective sheeting and the holding frame due to due to atomic and/or molecular forces acting between the protective sheeting and the holding frame.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Maruyama as applied to claim 3 above, and further in view of Maruyama et al. (PG Pub. No. US 2007/0111480 A1, hereinafter referred to as “Maruyama-480”).
Regarding claim 5, Maruyama teaches the method according to claim 3, comprising applying an external stimulus to a protective film (¶ 0061 & fig. 4B).  Maruyama further teaches the protective film is expanded/stretched (¶ 0061: sheet 41 is stretched in the direction of plane (in the directions indicated by arrows F5 and F6 in FIG. 4B)) to apply tensile stress (¶ 0062).
Maruyama is silent to wherein applying the external stimulus to the protective film comprises 
heating the protective film and/or 
cooling the protective film and/or 
applying a vacuum to the protective film and/or 
irradiating the protective film with light.
Maruyama-480 teaches applying an external stimulus to expand or stretch a protective film, including heating the protective film (¶ 0045: dicing sheet 11, similar to 41 of Maruyama, stretched by applying heat or force in the direction of expansion).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the external stimulus of Maruyama to include heating the protective film, as a means to apply tensile stress to the starting point region for cutting (Maruyama-480, ¶ 0008), facilitating the substrate division of Maruyama (Maruyama, ¶ 0062: tensile stress acts on predetermined dividing lines to divide substrate 21 into semiconductor chips 22a to 22f).
 
Claims 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Maruyama as applied to claim 1 above, and further in view of Nakamura (PG Pub. No. US 2014/0315372 A1)
Regarding claim 8, Maruyama teaches the method according to claim 1, comprising a substrate attached to a front surface of a protective film.  Maruyama further teaches focusing a laser beam along planned division lines in the substrate (¶¶ 0052-0054).
Maruyama does not teach the method further comprising: 
providing an inspection device, and inspecting the side of the substrate which is attached to the front surface of the protective film by means of the inspection device through the protective film.
Nakamura teaches a method including:
providing an inspection device (¶ 0026: imaging means 53), and inspecting the side of a substrate which is attached to the front surface of the protective film by means of the inspection device through the protective film (¶ 0031: division lines imaged through dicing tape 30).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the method of Maruyama with the inspection of Nakamura, as a means for aligning division lines on the semiconductor wafer and focusing a laser beam applying means, thus aligning a laser beam applying position (Nakamura ¶ 0031).

Regarding claim 11, Maruyama teaches the method according to claim 1, comprising irradiating the substrate with radiation (¶ 0050 & fig. 3: 21 irradiated with laser means 31).
Maruyama does not teach wherein the substrate is processed from the side of the substrate which is attached to the front surface of the protective film (fig. 3: 21 processed from surface 21a distal from 41), such that irradiating the substrate with radiation comprises irradiating the substrate with radiation from the side of the substrate attached to the front surface of the protective film.
Nakamura teaches irradiating a substrate from the side of the substrate which is attached to a front surface of a protective film (¶ 0029 & fig. 5A: 2, similar to 21 of Maruyama, processed from side attached to 30a, similar to 41a of Maruyama), and processing the substrate from the side of the substrate which is attached to the front surface of the protective film comprises irradiating the substrate with radiation from the side of the substrate attached to the front surface of the protective film (figs. 4-5: 2 irradiated with radiation by laser means 52, similar to 31 of Maruyama, from side of 2 attached to 30a).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the irradiation of Maruyama with the arrangement/orientation of Nakamura, as a means to hold the semiconductor wafer (2 of Nakamura, 21 of Murayama) on a chuck table under suction (Nakamura ¶ 0030: 2 held on 51 under suction during irradiation), enhancing the focal position accuracy of the irradiation.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Maruyama as applied to claim 1 above, and further in view of Priewasser (PG Pub. No. US 2018/0005862 A1).
Regarding claim 9, Maruyama teaches the method according to claim 1, comprising a protective film (41).  Murayama further teaches a reduced quantity of adhesive used for forming a bonding layer between the protective film and the substrate (¶ 0013).
Maruyama is silent to wherein the protective film is provided with an adhesive layer, the adhesive layer is provided only in a peripheral area of the front surface of the protective film, and the first side of the substrate or the second side of the substrate is attached to the front surface of the protective film so that the adhesive layer comes into contact only with a peripheral portion of the first side of the substrate or the second side of the substrate.
Priewasser teaches attaching a first side or a second side of a substrate (¶ 0119: wafer W, similar to 21 of Maruyama) to a front surface of a protective film (¶ 0120 & fig. 4: W attached to front surface of protective sheet 10, similar to 41 of Maruyama), wherein the protective film is provided with an adhesive layer (¶ 0114: 14), the adhesive layer is provided only in a peripheral area of the front surface of the protective film (fig. 2: 14 provided only in peripheral area of the front surface of 10), and the first side of the substrate or the second side of the substrate is attached to the front surface of the protective film so that the adhesive layer comes into contact only with a peripheral portion of the first side of the substrate or the second side of the substrate (fig. 4: W attached to front side of W so that 14 comes into contact only with a peripheral portion of W).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the protective sheet of Maruyama with the peripheral adhesive of Priewasser, as a means to provide a protective film being easily removable and not leaving any adhesive residues on sensitive surface areas, so that no subsequent cleaning of the surface is required (Priewasser, ¶ 0172).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Maruyama as applied to claim 1 above, and further in view of Nakamura et al. (PG Pub. No. US 2018/0151508 A1, hereinafter ‘Nakamura-508’).
Regarding claim 10, Maruyama teaches the method according to claim 1, wherein the substrate is processed from the side of the substrate which is opposite the side of the substrate attached to the front surface of the protective film (fig. 3: 21 process from front face 21a).  Maruyama further teaches the processing comprises forming modified layers inside the semiconductor wafer (¶ 0051: modified region K formed inside 21).
Maruyama does not teach wherein processing the substrate comprises cutting and/or grinding and/or polishing the substrate from the side of the substrate which is opposite the side of the substrate attached to the front surface of the protective film.
Nakamura-508 teaches a method comprising processing a substrate (¶ 0019: wafer W, similar to 21 of Maruyama) attached to a front side of a protective film (¶ 0020: protective tape T, similar to 41 of Maruyama), wherein the method includes forming modified layers inside the semiconductor wafer (¶ 0033 & fig. 3: modified layer M2, similar to K of Maruyama, formed inside W), wherein the substrate is processed from the side of the substrate which is opposite the side of the substrate attached to the front surface of the protective film (¶ 0048 & fig. 7: W processed from a side opposite T), and wherein processing the substrate from the side of the substrate which is opposite the side of the substrate attached to the front surface of the protective film comprises cutting and/or grinding and/or polishing the substrate from the side of the substrate which is opposite the side of the substrate attached to the front surface of the protective film (¶¶ 0049-0056 & fig. 7: processing includes grinding W from a side opposite T).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the method of Maruyama with the opposite side processing of Nakamura-508, as a means to allowing for singulating die from thick substrates (Nakamura-508: reduce the thickness of the wafer to a finished thickness).
Since all the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, the combination would have yielded nothing more than predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  See MPEP § 2143.02.

Response to Arguments
Applicant’s arguments with respect to the prior art rejections of claims 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hayashishita (US 2020/0075382 A1) teaches holding frame 11 attached to back surface of protective film 20 (fig. 5).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN TURNER/Examiner, Art Unit 2894